Exhibit 10.7(f)

SIXTH AMENDMENT TO THE

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of February 17, 2010, by and between ROYAL
STREET COMMUNICATIONS, LLC (“Royal Street”), ROYAL STREET COMMUNICATIONS
CALIFORNIA, LLC, ROYAL STREET BTA 262, LLC, ROYAL STREET COMMUNICATIONS FLORIDA,
LLC, ROYAL STREET BTA 159, LLC, ROYAL STREET BTA 212, LLC, ROYAL STREET BTA 239,
LLC, ROYAL STREET BTA 289, LLC and ROYAL STREET BTA 336, LLC, each a Delaware
limited liability company (individually and collectively, jointly and severally,
the “Borrower”), and METROPCS WIRELESS, INC., a Delaware corporation (“Lender”
or “MetroPCS”).

WITNESSETH:

WHEREAS, Borrower and the Lender are parties to that certain Second Amended and
Restated Credit Agreement, executed on December 15, 2005 as of December 22, 2004
(the “Second Amended and Restated Credit Agreement”), as amended by the
(a) First Amendment to the Second Amended and Restated Credit Agreement, dated
as of November 2, 2006, (b) Second Amendment to the Second Amended and Restated
Credit Agreement, dated as of August 29, 2007, (c) Third Amendment to the Second
Amended and Restated Credit Agreement, dated as of April 2, 2008, (d) Fourth
Amendment to the Second Amended and Restated Credit Agreement, dated as of
June 12, 2008, and , (e) Fifth Amendment to the Second Amended and Restated
Credit Agreement, dated as of February 17, 2009 (the Second Amended and Restated
Credit Agreement, as amended, and as may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and

WHEREAS, Royal Street, as Administrative Borrower under the Credit Agreement,
has requested, and MetroPCS has agreed, to amend the Credit Agreement to provide
for an increase in the principal amount of the Loan Commitment Amount from
$1,560,000,000 to $ 2,434,000,000 in accordance with and subject to the terms
and conditions set forth herein; and

WHEREAS, Royal Street has requested and MetroPCS has agreed, to amend the Credit
Agreement to provide that Loans may be used to finance the Build-Out and
operation of the Royal Street Systems on personal communication services and
advanced wireless services spectrum leased by Royal Street and for any other
expenses related thereto.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree, subject to the conditions precedent to this Amendment and intending to be
legally bound, to amend the Credit Agreement as follows:

1. Capitalized Terms. All capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement, as amended hereby, except as otherwise
defined or limited herein.

2. Amendments to Section 1.

(a) Section 1 of the Credit Agreement, Defined Terms, is hereby modified and
amended by deleting the following defined terms in their entirety and
substituting the following defined terms in lieu thereof:

“Build-Out” shall mean the construction by the Borrower of a PCS system in
accordance with the FCC Rules, 47 C.F.R. § 24.203 and/or 47 C.F.R. § 27.14.

“License” shall mean any license issued by the FCC for which Borrower or a
Holding Subsidiary is a Successful Bidder, any other license issued by the FCC
now or hereafter held by the Borrower or a Holding Subsidiary, or any spectrum
lease in which Borrower or Holding Subsidiary is the lessee.

“Loan Commitment Amount” shall mean $2,434,000,000 or the maximum amount that
Lender is permitted to lend to Borrower pursuant to the Lender Credit Facility.

“Substantial Completion Date” shall mean the date on which the Build-Out of the
Royal Street System, for Licenses subject to a construction requirement under
Part 24 of the FCC’s Rules, satisfies the construction requirements of
Section 24.203 of the FCC Rules, and for approved spectrum leases, when Royal
Street begins to offer commercial service on the Royal Street System using the
leased spectrum.

(b) Section 1 of the Credit Agreement, Defined Terms, is hereby modified and
amended by inserting the following new definition of “PCS” and “PCS Service”
before the definition of “Permitted Liens”:

“PCS” or “PCS Service(s)” shall mean personal communications services and
related telecommunications services authorized by Part 24 of the FCC Rules and
advanced wireless services and related telecommunications services authorized by
Part 27 of the FCC Rules.

(c) Section 1 of the Credit Agreement, Defined Terms, is hereby modified and
amended by inserting the word “Master” after the word “certain” and prior to
“Equipment and Facilities Lease” in the definition of “Equipment and Facilities
Lease Agreement”.

 

2



--------------------------------------------------------------------------------

(d) Section 1 of the Credit Agreement, Defined Terms, is hereby modified and
amended by deleting the words “Commercial Mobile Radio Service” from the
definition of “Royal Street System” in its entirety and substituting the word
“PCS” in lieu thereof.

3. Amendment to Section 2.2. Section 2.2 of the Credit Agreement, Procedure for
Borrowing, is hereby modified and amended as follows:

a. Subsection 2.2.a of the Credit Agreement is hereby modified and amended by
deleting the words “for which Borrower is the Successful Bidder” from the first
sentence in its entirety.

b. Subsection 2.2.b of the Credit Agreement is hereby modified and amended by
deleting the words “after the Licenses are granted to Borrower by the FCC” in
clause (ii) of the third sentence in their entirety and substituting the word
“thereafter” in lieu thereof.

4. Amendment to Section 2.4.a. Clause (viii) of Subsection 2.4.a of the Credit
Agreement, Conditions Precedent to Lender’s Obligation to Make Any Loan, is
hereby modified and amended by inserting the phrase “or approval (in the case of
a spectrum lease)” after the word “grant” in proviso (B) of such clause and
before “of the Licenses”.

5. Amendment to Section 5.1. Section 5.1 of the Credit Agreement, Use of
Proceeds, is hereby modified and amended by deleting the words “in accordance
with the Auction” at the end of clause (i) in its entirety.

6. Amendment to Section 7.10. Section 7.10 of the Credit Agreement, Notices, is
hereby modified and amended by deleting the notices addresses for each and all
parties and other referenced therein in their entirety and substituting the
following in lieu thereof:

 

If to Lender:   

MetroPCS Wireless, Inc.

2250 Lakeside Boulevard

Richardson, Texas 75082

Attention: Legal Department

Facsimile: (866) 685-9618

 

3



--------------------------------------------------------------------------------

With copies (which shall

not constitute notice) to:

  

Paul Hastings, Janofsky & Walker, LLP

875 15th Street, N.W.

Twelfth Floor

Washington, DC 20005

Attention: Carl W. Northrop

Facsimile: 202-551-0125

 

JP Morgan Chase Bank, N.A.

111 1 Fannin Street, Floor 10

Houston, TX 77002 6925

Attention: Covenant Compliance

If to Borrower:   

Royal Street Communications, LLC

PO Box 2365

Southampton, NY 11969

Attention: Robert Gerard

Facsimile: 631-283-9153

With a copy (which shall

not constitute notice) to:

  

Patton Boggs LLP

2550 M Street, N.W.

Washington, D.C. 20037

Attention: Paul C. Besozzi

Facsimile: 202-457-6315

7. No Other Amendments. Except for the amendments expressly set forth in
Sections 2 through 6 hereof, the text of the Credit Agreement and the other Loan
Documents shall remain unmodified and in full force and effect.

8. Representations and Warranties. Borrower agrees, represents and warrants in
favor of Lender as follows:

(a) This Amendment has been executed and delivered by a duly authorized
representative of Borrower, and the Credit Agreement, as modified and amended by
this Amendment, constitutes a legal, valid and binding obligation of Borrower
and is enforceable against Borrower in accordance with its terms, except as may
be limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws or (ii) general principles of equity;

(b) Except as reflected on Exhibit 1, each representation or warranty of
Borrower set forth in the Credit Agreement is hereby restated and reaffirmed as
true and correct in all material respects on and as of the Effective Date, and
after giving effect to this Amendment, as if such representation or warranty
were made on and as of the Effective Date of, and after giving effect to, this
Amendment;

 

4



--------------------------------------------------------------------------------

(c) Except as reflected on Exhibit 2, no Event of Default or other event which
if not timely cured or corrected would with the passage of time become an Event
of Default with respect to Borrower has occurred and is continuing; and

(d) As of the date hereof, Borrower is solvent after giving effect to the
transactions contemplated herein.

9. Conditions to Effectiveness. This Amendment will be effective as of the date
first written above (the “Amendment Effective Date”), subject to the occurrence
of each of the following on or before such date:

(a) Lender shall have received counterparts hereof duly executed by Borrower;
and

(b) Except as expressly provided in Exhibit 1 hereto, all of the representations
and warranties of Borrower set forth in the Credit Agreement and this Amendment
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the
Amendment Effective Date as though made on and as of such date.

10. Effect on the Credit Agreement. Upon the execution of this Amendment, each
of the Credit Agreement and the Loan Documents shall be, and be deemed to be,
modified and amended in accordance herewith and the respective rights,
limitations, obligations, duties, liabilities and immunities of the Parties
hereto shall hereafter be determined, exercised and enforced subject in all
respects to such modifications and amendments, and all the terms and conditions
of this Amendment shall be deemed to be part of the terms and conditions of the
Credit Agreement and the Loan Documents, as applicable, for any and all
purposes. Except as specifically amended by Sections 2 through 6 hereof, the
Credit Agreement and the Loan Documents shall remain in full force and effect,
and are hereby ratified, reaffirmed and confirmed. This Amendment shall be
deemed to be a Loan Document for all purposes.

11. Counterparts. This Amendment may be executed in any number of separate
counterparts and by the different parties hereto on separate counterparts, each
of which shall be deemed an original and all of which, taken together, shall be
deemed to constitute one and the same instrument. In proving this Amendment in
any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom such enforcement
is sought. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment.

 

5



--------------------------------------------------------------------------------

12. Law of Contract. This Amendment shall be governed and construed and
interpreted in accordance with the laws of the State of New York, without regard
to its conflict of laws principles.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

BORROWER:    

ROYAL STREET COMMUNICATIONS, LLC,

a Delaware limited liability company

    By:  

/s/ Robert A. Gerard

      Name:   Robert A. Gerard       Title:   Chief Executive Officer and
Chairman of the Management Committee    

ROYAL STREET COMMUNICATIONS CALIFORNIA, LLC,

a Delaware limited liability company

    By:  

Royal Street Communications, LLC,

its sole member

    By:  

/s/ Robert A. Gerard

      Name:   Robert A. Gerard       Title:   Chief Executive Officer and
Chairman of the Management Committee    

ROYAL STREET BTA 262, LLC,

a Delaware limited liability company

    By:  

Royal Street Communications California, LLC,

its sole member

    By:  

/s/ Robert A. Gerard

      Name:   Robert A. Gerard       Title:   Chief Executive Officer    

ROYAL STREET COMMUNICATIONS FLORIDA, LLC,

a Delaware limited liability company

    By:  

Royal Street Communications, LLC,

its sole member

    By:  

/s/ Robert A. Gerard

      Name:   Robert A. Gerard       Title:   Chief Executive Officer and
Chairman of the Management Committee

 

7



--------------------------------------------------------------------------------

   

ROYAL STREET BTA 159, LLC,

a Delaware limited liability company

    By:  

Royal Street Communications Florida, LLC,

its sole member

    By:  

/s/ Robert A. Gerard

      Name:   Robert A. Gerard       Title:   Chief Executive Officer    

ROYAL STREET BTA 212, LLC,

a Delaware limited liability company

    By:  

Royal Street Communications Florida, LLC,

its sole member

    By:  

/s/ Robert A. Gerard

      Name:   Robert A. Gerard       Title:   Chief Executive Officer    

ROYAL STREET BTA 239, LLC,

a Delaware limited liability company

    By:  

Royal Street Communications Florida, LLC,

its sole member

    By:  

/s/ Robert A. Gerard

      Name:   Robert A. Gerard       Title:   Chief Executive Officer    

ROYAL STREET BTA 289, LLC,

a Delaware limited liability company

    By:  

Royal Street Communications Florida, LLC,

its sole member

    By:  

/s/ Robert A. Gerard

      Name:   Robert A. Gerard       Title:   Chief Executive Officer

 

8



--------------------------------------------------------------------------------

   

ROYAL STREET BTA 336, LLC,

a Delaware limited liability company

    By:  

Royal Street Communications Florida, LLC,

its sole member

    By:  

/s/ Robert A. Gerard

      Name:   Robert A. Gerard       Title:   Chief Executive Officer LENDER:  
 

METROPCS WIRELESS, INC.,

a Delaware corporation

    By:  

/s/ Roger D. Linquist

      Name:   Roger D. Linquist       Title:   President and Chief Executive
Officer

 

9



--------------------------------------------------------------------------------

EXHIBIT 1

1. Certain Litigation or Potential Litigation Matters.

a. On December 10, 2007, the County of Riverside, California, brought a
Complaint In Eminent Domain against the owner of certain real property on which
an antenna structure, on which Administrative Borrower is a tenant, is located
(County of Riverside v. Royal Street Communications, et al., Case No. 487075
(Super. Ct. of Riverside Cty.)). As a tenant, Administrative Borrower was named
as a defendant. The County seeks to take the underlying property for use as part
of a sports complex. The Complaint was not served on Administrative Borrower
until May 2, 2008. Administrative Borrower has identified counsel and due to
pending negotiations with the plaintiff, County has not been required to respond
to the summons. On August 7, 2008, the court entered an Order for Prejudgment
Possession of the Property in favor of the County, which was entitled to take
possession of the property on September 2, 2008. The County and Administrative
Borrower have finalized a Stipulation Regarding Assumption Of Lease that would
substitute the County as the landlord under the Master Lease Agreement with the
tower owner and there would be no changes to Administrative Borrower’s existing
site lease agreement with the tower owner. The Court entered an order approving
the fully executed Stipulation on October 20, 2009.

b. On June 18, 2008, Administrative Borrower was served with a summons as an
additional defendant in the case of Jason Ortiz v. Southern California Edison,
et al., Case No. RIC 485986 (Super. Ct. of Riverside Cty.), a personal injury
action by a former employee of Clotworthy Construction, Inc., with which
Administrative Borrower has a construction contract. Administrative Borrower is
being defended in this matter by LaFollette Johnson DeHaas Fessler and Ames,
which was hired by Administrative Borrower’s insurance carrier, Travelers
Insurance, to defend Administrative Borrower. The case remains pending after the
Court, on June 30, 2009, denied Administrative Borrower’s Motion For Summary
Judgment. Pre-trial discovery continues.

c. On July 22, 2008, Administrative Borrower was served with a summons as an
additional defendant in the case of Rigoberto Chavez, et al. v. Xiaogewn Wu, et
al., Case No. BC 394867 (Super. Ct. of Los Angeles Cty.), an action by a former
owner of the site on which Administrative Borrower has located a cell site
claiming that the new owner had assigned its interest in Administrative
Borrower’s lease payments to the plaintiff, but had not received them. On
September 22, 2008, Administrative Borrower’s counsel filed an Answer and a
Cross Complaint against Wu and Chavez for, among other things, failure to
indemnify Administrative Borrower. Administrative Borrower filed an Amended
Cross Complaint on October 29, 2008. Several additional cross pleadings and
demurrers have been filed since that date, to which Administrative Borrower has
responded and the case remains pending and discovery has been initiated. A
mediation was held in the case on March 18, 2009 and there have been periodic
settlement discussions concerning the possible resolution of the case. On
November 12, 2009, the parties reached a settlement agreement in principal with
the Court setting a return date of December 4, 2009. Settlement agreement
signatures and payments are in the process of being collected; the Court has set
a Status Conference after settlement for March 22, 2010, at which time
Administrative Borrower expects the case relating to Administraitve Borrower to
be fully resolved.

 

10



--------------------------------------------------------------------------------

d. On or about August 26, 2009, Administrative Borrower was served with a
summons in the case of Ask Associates, LLC v. Royal Street Communications, LLC,
Case No. 1044427 (Super. Ct. of Los Angeles Cty), an action by the landlord
under a site lease entered into relating to a portion of the premises located at
22761 Pacific Coast Highway, Malibu, California 90265-5098. The landlord is
suing for breach of the lease claiming that Royal Street has improperly
terminated the lease and failed to pay rent due. Administrative Borrower engaged
counsel and has now filed a general denial on October 12, 2009. Administrative
Borrower settled the case and it was dismissed on February 8, 2010.

2. Assignment Of Certain Contracts

As of this date, Administrative Borrower has assigned all of the site leases and
related agreements originally entered into in the name of Administrative
Borrower to its Operating Subsidiaries, Royal Street Communications California,
LLC, and Royal Street Communications Florida, LLC, respectively, as required by
Section 5.4 of the Credit Agreement. However, the terms of many of those leases
or other assigned agreements require that the assignor, Administrative Borrower,
remain liable for the obligations under the terms of the assigned agreements.

 

11



--------------------------------------------------------------------------------

EXHIBIT 2

1. Assignment Of Certain Contracts

As of this date, Administrative Borrower has assigned all of the site leases and
related agreements originally entered into in the name of Administrative
Borrower to its Operating Subsidiaries, Royal Street Communications California,
LLC, and Royal Street Communications Florida, LLC, respectively, as required by
Section 5.4 of the Credit Agreement. However, the terms of many of those leases
or other assigned agreements require that the assignor, Administrative Borrower,
remain liable for the obligations under the terms of the assigned agreements.

 

12